DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,117,901 issued to Svensson et al. (“Svensson”) in view of U.S. Patent 8,607,829 issued to Williams et al. (“Williams”) and U.S. Patent 10,254,256 issued to Liu et al. (“Liu”).

As for claim 1, Svensson discloses a method of determining a slurry concentration, comprising:
adding a slurry to a first chromatography column (col. 3, lines 22-27);
pumping a volume of liquid through the chromatography column to form a consolidated chromatographic medium (col. 3, lines 57-65), wherein the volume of liquid is pumped through the first chromatography column by an automated pump system (10; col. 4, lines 40-42);
controlling the flow rate (an optimized flow rate: col. 4, lines 10-13) to form a consolidated chromatographic medium in the first chromatography column (Svensson: col. 4, lines 10-13), wherein the volume of liquid is pumped through the first chromatography column by the automated  pump system (10);
upon completion of the pumping step, measuring a bed height of the consolidated chromatographic medium in the first chromatography column (col. 3, line 65 - col. 4, line 4); and
determining a slurry concentration to pack the second chromatography column from the measured bed height (col. 4, lines 4-7 and claim 8 in col. 6).
Svensson does not explicitly disclose that the flow rate matches a consolidation flow rate employed by a second chromatography column.  Svensson discloses that the flow rate is used to consolidate the chromatographic medium (col. 2, lines 49-54) and that a first and second column each use a flow to consolidate chromatographic media (col. 1, lines 30-33 and col. 2, lines 49-54 and col. 4, lines 4-13 and claim 8, col. 6), but Svensson discloses that the flow rate of the first column is not necessarily the same flow rate used to consolidate the chromatographic medium in the second column (col. 2, lines 49-54).
Before the effective filing date of the present application, Svensson disclosed the need to consolidate the chromatographic medium in chromatographic columns (col. 1, lines 30-33 and col. 2, line 49-54 and claim 8 in col. 6).  Svensson discloses that the consolidation rate used by the first column is not necessarily the same as the consolidation rate used by the second column.  One having ordinary skill in the art would recognize from this statement that the consolidation rates used by the first and second column may be the same or different.  The examiner notes that the expression of Svensson that the “flow … is not necessarily the same flow rate” strongly suggests that one having ordinary skill in the art would envision or contemplate using a flow rate that is the same flow rate.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to try to use the same consolidation flow rates on the first and second columns to achieve the predictable result of consolidating the chromatographic medium to the desired bed height in the chromatographic column.
Svensson as modified above does not explicitly disclose that the slurry comprises a resin.
	However, Williams discloses a slurry that comprises a resin (col. 4,lines 2-3).  Williams discloses that the slurry is used to separate a sample in a chromatography system (col. 1, lines 28-32).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the slurry to be a resin because it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Svensson as modified by Williams does not disclose that the automated pump system is programmed to cycle on and off for a predetermined period of time or for multiple periods of time.
However, Liu discloses an automated pump system (14) that cycles on and off for a predetermined period of time (see Fig. 2 and col. 14, line 43 - col. 15, line 4) or for multiple periods of time (see Fig. 2 and col. 14, line 43 - col. 15, line 4).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the automated pump system of Svensson and Williams to cycle on and off as disclosed by Liu in order to assess the packing of a chromatography column (Liu: col. 14, lines 43-46).

As for claim 2, Svensson as modified by Williams and Liu discloses that the liquid is deionized water, distilled water (Svensson: col. 5, lines 39-40), purified water, a saline solution, or an organic solvent.

As for claim 5, Svensson as modified by Williams and Liu discloses that the second chromatography column comprises a consolidation rate (Svensson: an optimized flow rate: col. 4, lines 10-13 and col. 1, lines 30-33 and col. 2, lines 49-54) and wherein the flow rate is equivalent to the consolidation rate (Svensson: an optimized flow rate: col. 4, lines 10-13 and co. 2, lines 49-54 and as explained in the rejection for claim 1)

	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,117,901 issued to Svensson et al. (“Svensson”) in view of U.S. Patent 8,607,829 issued to Williams et al. (“Williams”) and U.S. Patent 10,254,256 issued to Liu et al. (“Liu”) as applied to claim 1, further in view of U.S. Patent Application Publication 2007/0199899 by Alaska (“Alaska”) and U.S. Patent 8,088,277 issued to Osaheni et al. (“Osaheni”).

As for claim 3, Svensson as modified by Williams and Liu discloses all the limitations of the claimed invention including that the step of adding the slurry further comprises adding water to the first chromatography column (Svensson: col. 3, lines 30-33)
except allowing the slurry to settle for about five minutes to about one hour prior to pumping, in part, because Svensson as modified by Williams and Liu does not discloses using particles of different sizes in the column.
However, Alaska discloses using beads of different sizes in a column (paragraph [0027]).  Alaska discloses that the beads are arranged in different layers (paragraph [0027]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the column of Svensson, Williams and Liu to hold beads of different sizes in order to make the separation process more efficient (Alaska: paragraph [0027]).
Although Svensson as modified by Williams, Liu and Alaska discloses that the beads are arranged in different layers (Alaska: paragraph [0027]) Svensson as modified by Williams, Liu and Alaska does not disclose allowing the slurry to settle for about five minutes to about one hour.
However, Osaheni discloses allowing a slurry to settle (col. 5, lines 3-5).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Svensson, Williams, Liu and Alaska by allowing the slurry to settle as disclosed by Osaheni in order to ensure that the layers are discreetly separated when the column is packed (Osaheni: col. 5, lines 9-11).
Although Svensson as modified by Williams, Liu, Alaska and Osaheni discloses allowing the slurry to settle (Osaheni: col. 5, lines 3-5) prior to pumping (Svensson: the pumping to consolidate the slurry does not occur until the slurry is fully loaded; col. 3, lines 57-63), Svensson as modified by Williams, Liu, Alaska and Osaheni does not disclose allowing the slurry to settle for about five minutes to about one hour.
However, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.005 (II)(A).  It has also been held that "[t]he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." See MPEP 2144.05 (II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to optimize the settling time to be about five minutes to one hour in order to achieve the predictable result of ensure that the layers are discreetly separated when the column is packed (Osaheni: col. 5, lines 9-11).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,117,901 issued to Svensson et al. (“Svensson”) in view of U.S. Patent 8,607,829 issued to Williams et al. (“Williams”) and U.S. Patent 10,254,256 issued to Liu et al. (“Liu”) as applied to claim 1, further in view of U.S. Patent 4,755,294 issued to Pradet et al. (“Pradet”).

As for claim 6, Svensson as modified by Williams and Liu discloses all the limitations of the claimed invention
except that the automated pump system comprises a syringe operatively coupled to a pump.  Instead, Svensson is silent as to the type of flow pump that is used to flow liquid through a chromatography column.
However, Pradet discloses (col. 5, lines 18-26) a syringe operatively coupled to a pump (the implicitly provided plunger).  Pradet discloses that a syringe pump is a constant flow pump that flows liquid through a chromatography column (col. 5, lines 23-26).
Because Pradet and Svensson disclose flow pumps for flowing liquid through a chromatography column , it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application so substitute the syringe pump of Pradet for the flow pump of Svensson to achieve the predictable result of providing a flow of liquid through the chromatography column.

Claims 7, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,117,901 issued to Svensson et al. (“Svensson”) in view of U.S. Patent 8,607,829 issued to Williams et al. (“Williams”), U.S. Patent 10,254,256 issued to Liu et al. (“Liu”).

As for claim 7, Svensson discloses a method for determining a slurry concentration for a slurry of a chromatography resin during column packing, comprising:
adding a slurry to a first chromatography column (col. 3, lines 22-27);
setting an automated pump to run at a flow rate for a period of time (col. 3, lines 57-65 and col. 4, lines 4-7);
pumping a volume of liquid through the first chromatography column to form a consolidated chromatographic medium (col. 3, lines 57-65), wherein the volume of liquid is pumped through the first chromatography column by the automated pump (col. 4, lines 40-42);
upon completion of the pumping step, measuring a bed height of the consolidated chromatographic medium of the first chromatographic column (col. 3, line 65 - col. 4, line 4); and
determining a slurry concentration from the measured bed height (col. 4, lines 4-7).
Svensson does not explicitly disclose that the flow rate matches a consolidation flow rate employed by a second chromatography column.  Svensson discloses that the flow rate is used to consolidate the chromatographic medium (col. 2, lines 49-54) and that a first and second column each use a flow to consolidate chromatographic media (col. 1, lines 30-33 and col. 2, lines 49-54 and col. 4, lines 4-13), but Svensson discloses that the flow rate of the (first) column is not necessarily the same flow rate used to consolidate the chromatographic medium in the second column (col. 2, lines 49-54).
Before the effective filing date of the present application, Svensson disclosed the need to consolidate the chromatographic medium in chromatographic columns (col. 1, lines 30-33 and col. 2, line 49-54).  Svensson discloses that the consolidation rate used by the (first) column is not necessarily the same as the consolidation rate used by the second column.  One having ordinary skill in the art would recognize from this statement that the consolidation rates used by the first and second column may be the same or different.  The examiner notes that the expression of Svensson that the “flow … is not necessarily the same flow rate” strongly suggests that one having ordinary skill in the art would envision or contemplate using a flow rate that is the same flow rate.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to try to use the same consolidation flow rates on the first and second columns to achieve the predictable result of consolidating the chromatographic medium to the desired bed height in the chromatographic column.
Svensson as modified above does not explicitly disclose that the slurry comprises a resin.
	However, Williams discloses a slurry that comprises a resin (col. 4, lines 2-3).  Williams discloses that the slurry is used to separate a sample in a chromatography system (col. 1, lines 28-32).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the slurry to be a resin because it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Svensson as modified by Williams does not explicitly disclose that the pumping of a volume of liquid is set at and occurs at a constant flow rate because Svensson as modified by Williams does not disclose that the automated pump system uses a constant flow pump during packing of the column.  Instead, Svensson is silent as to the type of pump used during packing of the column.
	However, Liu disclose using a constant flow pump during packing of a column.   (col. 10, lines 36-37 and col. 7, lines 1-8).
	Because Svensson and Liu both disclose pumps pack a column, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the constant flow pump of Liu for the pump of Svensson to achieve the predictable result of packing a column using a pump.
Svensson as modified by Williams and Liu discloses setting an automated pump to run at a constant flow rate for a period of time (Svensson: col. 3, lines 57-65 and col. 4, lines 4-7) and that the pumping of a volume of liquid occurs at a constant flow rate (Liu: col. 10, lines 36-37 and col. 7, lines 1-8).
Svensson as presently modified by Williams and Liu does not disclose that the automated pump system is programmed to cycle on and off for a predetermined period of time or for multiple periods of time.
However, Liu discloses a pump system (14) that cycles on and off for a predetermined period of time (see Fig. 2 and col. 14, line 43 - col. 15, line 4) or for multiple periods of time (see Fig. 2 and col. 14, line 43 - col. 15, line 4).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the automated pump system of Svensson, Williams and Liu to cycle on and off as disclosed by Liu in order to assess the packing of a chromatography column (Liu: col. 14, lines 43-46).

As for claim 11, Svensson as modified by Williams and Liu discloses that the step of setting the automated pump further comprises providing a flow rate based on which type of resin is utilized in a slurry (Svensson: col. 4, lines 10-13).

As for claim 12, Svensson as presently modified by Williams and Liu discloses all the limitations of the claimed invention
except that the flow rate is within a range of about 20 cm/hr to about 1500 cm/hr.
	Instead, Svensson discloses that optimal flow rates for consolidating the slurry may be optimized depending on the slurry used and that the optimization is readily done by one having skill in the art (Svensson: col. 4, lines 10-13).  It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05 (II)(A).  Also, it has been held that "(t)he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  See MPEP 2144.05 (II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow rate of Svensson, Williams and Liu to be in the claimed range to achieve the predictable result of consolidating the slurry.

As for claim 13, Svensson as presently modified by Williams and Liu discloses all the limitations of the claimed invention
except mixing the slurry prior to adding the slurry to the first chromatography column.
However, Williams discloses mixing a slurry (step 101; col. 4, lines 43-45) prior to adding the slurry to a chromatography column (step 111).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Svensson, Williams and Liu by mixing the slurry as taught by Williams in order to ensure a homogenous suspension of the slurry (Williams: col. 4, lines 43-45).

As for claim 15, Svensson as modified by William and Liu discloses that the liquid is deionized water, distilled water (Svensson: col. 5, lines 39-40), purified water, a saline solution, or an organic solvent.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,117,901 issued to Svensson et al. (“Svensson”) in view of U.S. Patent 8,607,829 issued to Williams et al. (“Williams”) and U.S. Patent 10,254,256 issued to Liu et al. (“Liu”) as applied to claim 7, further in view of U.S. Patent Application Publication 2016/0245782 by Nakano et al. (“Nakano”).

As for claim 8, Svensson as modified by Williams and Liu discloses all the limitations of the claimed invention including pausing the automated pump to stop the flow of liquid through the chromatography column and allowing the resin to settle (Svensson: col. 3, lines 58-65),
except restarting the pump to flow liquid through the chromatography column before completion of the pumping step, in part, because Svensson as modified by Williams and Liu does not disclose passing a mobile phase and switching a mobile phase direction in between compression steps.
However, Nakano discloses passing a mobile phase (paragraph [0046]) and switching a mobile phase direction (paragraph [0050]) in between compression steps (paragraphs [0044] and [0053]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Svensson, Williams and Liu by passing a mobile phase and switching a mobile phase direction in between compression steps as disclosed by Nakano in order to promote the uniformization of the packing of the slurry (Nakano: paragraphs [0046] and [0050]).
Svensson as modified by Williams, Liu and Nakano discloses pausing the automated pump to stop the flow of liquid through the chromatography column and allowing the resin to settle (Svensson: col. 3, lines 58-65 and Nakano: paragraph [0044]), and restarting the pump to flow liquid through the chromatography column before completion of the pumping step (Svensson: col. 3, lines 58-65 and Nakano: paragraph [0053]).

As for claim 10, Svensson as modified by Williams, Liu and Nakano discloses that the pumping is paused for a time period of 1 to 60 minutes (Svensson: col. 3, lines 58-65).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,117,901 issued to Svensson et al. (“Svensson”) in view of U.S. Patent 8,607,829 issued to Williams et al. (“Williams”), U.S. Patent 10,254,256 issued to Liu et al. (“Liu”) and U.S. Patent Application Publication 2016/0245782 by Nakano et al. (“Nakano”) as applied to claim 8, further in view of U.S. Patent Application Publication 2005/0029191 by Mattiasson et al. (“Mattiasson”).

As for claim 9, Svensson as modified by Williams, Liu and Nakano discloses all the limitations
except that the pumping is paused for more than one time period.  Although Nakano discloses that the direction of the mobile phase flow is changed multiple times (paragraph [0050]), Nakano does not disclose that pumping is paused in between changes of the mobile phase flow.
However, Mattiasson discloses that pumping is paused for more than one time period (paragraph [0065]).  Mattiasson discloses that pumping is paused in between changes of mobile phase flow (paragraph [0065]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Svensson, Williams, Liu and Nakano by pausing for more than one time period as taught by Mattiasson in order to allow the slurry to stabilize (Mattiasson: paragraph [0065]).

Claims 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8,117,901 issued to Svensson et al. (“Svensson”) in view of U.S. Patent 8,607,829 issued to Williams et al. (“Williams”), U.S. Patent 4,755,294 issued to Pradet et al. (“Pradet”) and U.S. Patent 10,254,256 issued to Liu et al. (“Liu”).

	As for claim 16, Svensson discloses a method for determining a slurry concentration for a slurry of a chromatography resin during a column packing, comprising:
providing a slurry (col. 3, lines 22-27);
adding the slurry to a first chromatography column (col. 3, lines 22-27);
providing an automated pump system (10; col. 4, lines 40-42) comprising a pump (10) having a controller (col. 4, lines 40-42), wherein the automated pump system is configured to pump a volume of water through the first chromatography column (col. 3, lines 57-60);
pumping the volume of water through the first chromatography column to form a consolidated chromatographic medium (col. 3, lines 57-65);
upon completion of the pumping step, measuring a bed height of the consolidated chromatographic medium (col. 3, line 65 - col. 4, line 4);
determining a slurry concentration from the measured bed height (col. 4, lines 4-7);
inputting a determined slurry concentration into a second chromatography column (claim 8, col. 6);
and utilizing a determined slurry concentration to pack a second chromatography column (claim 8 and col. 1, lines 30-33 and col. 2, lines 49-54 and col. 4, lines 4-13).
Svensson does not explicitly disclose that the slurry comprises a resin.
	However, Williams discloses a slurry that comprises a resin (col. 4,lines 2-3).  Williams discloses that the slurry is used to separate a sample in a chromatography system (col. 1, lines 28-32).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the slurry to be a resin because it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  See MPEP 2144.07 and Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).
Svensson as presently modified by Williams does not disclose mixing the slurry prior to adding the slurry to the chromatography column.
However, Williams discloses mixing a slurry (step 101; col. 4, lines 43-45).prior to adding the slurry to a chromatography column (step 111).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Svensson and Williams by mixing the slurry as taught by Williams in order to ensure a homogenous suspension of the slurry (Williams: col. 4, lines 43-45).
Svensson as modified by Williams does not disclose that the automated pump system comprises a syringe.  Instead, Svensson is silent as to the type of flow pump that is used to flow liquid through a chromatography column.
However, Pradet discloses a pump system (col. 5, lines 18-26) that includes a syringe operatively coupled to a pump (implicitly provided).  Pradet discloses that a syringe pump is a constant flow pump that flows liquid through a chromatography column (col. 5, lines 23-26).
Because Pradet and Svensson disclose flow pumps for flowing liquid through a chromatography column , it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application so substitute the syringe pump of Pradet for the flow pump of Svensson to achieve the predictable result of providing a flow of liquid through the chromatography column.
Svensson as modified by Williams and Pradet discloses pumping the volume of water through the chromatography column at a constant flow rate (Pradet: col. 5, lines 23-26) to form a consolidated resin (Svensson: col. 3, lines 57-65).
Svensson as modified by Williams and Pradet does not disclose that the controller is configured to control the flow rate of the volume of water to match a consolidation flow rate employed by a second chromatography column that will pack the resin.  Svensson discloses that the flow rate is used to consolidate the chromatographic medium (col. 2, lines 49-54) and that a first and second column each use a flow to consolidate chromatographic media (col. 1, lines 30-33 and col. 2, lines 49-54 and col. 4, lines 4-13), but Svensson discloses that the flow rate of the (first) column is not necessarily the same flow rate used to consolidate the chromatographic medium in the second column (col. 2, lines 49-54).
Before the effective filing date of the present application, Svensson disclosed the need to consolidate the chromatographic medium in chromatographic columns (col. 1, lines 30-33 and col. 2, line 49-54).  Svensson discloses that the consolidation rate used by the (first) column is not necessarily the same as the consolidation rate used by the second column.  One having ordinary skill in the art would recognize from this statement that the consolidation rates used by the first and second column may be the same or different.  The examiner notes that the expression of Svensson that the “flow … is not necessarily the same flow rate” strongly suggests that one having ordinary skill in the art would envision or contemplate using a flow rate that is the same flow rate.  Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to try to use the same consolidation flow rates on the first and second columns to achieve the predictable result of consolidating the chromatographic medium to the desired bed height in the chromatographic column.
Svensson as modified by Williams and Pradet does not disclose that the automated pump system is programmed to cycle on and off for a predetermined period of time or for multiple periods of time.
However, Liu discloses a pump system (14) that cycles on and off for a predetermined period of time (see Fig. 2 and col. 14, line 43 - col. 15, line 4) or for multiple periods of time (see Fig. 2 and col. 14, line 43 - col. 15, line 4).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the automated pump system of Svensson, Williams and Pradet to cycle on and off as disclosed by Liu in order to assess the packing of a chromatography column (Liu: col. 14, lines 43-46).

As for claim 17, Svensson as modified by Williams, Pradet and Liu discloses all the limitations of the claimed invention
except that the flow rate is within a range of about 30 cm/hr to about 60 cm/hr.
	Instead, Svensson discloses that optimal flow rates for consolidating the slurry may be optimized depending on the slurry used and that the optimization is readily done by one having skill in the art.  It has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05 (II)(A).  Also, it has been held that "(t)he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  See MPEP 2144.05 (II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the flow rate of Svensson, Williams, Pradet and Liu to be in the claimed range to achieve the predictable result of consolidating the slurry.

As for claim 18, Svensson as modified by Williams, Pradet and Liu discloses that the second chromatography column comprises a consolidation rate (Svensson: an optimized flow rate: col. 4, lines 10-13 and col. 1, lines 30-33 and co. 2, lines 49-54) and  the flow rate is equivalent to the consolidation rate (Svensson: an optimized flow rate: col. 4, lines 10-13 and co. 2, lines 49-54 and as explained in the rejection for claim 16)

	As for claim 20, Svensson as modified by Williams, Pradet and Liu discloses all the limitations of the claimed invention
except that the packed second chromatography column has a bed height within 1 cm of a target bed height.
However, Svensson discloses that it is necessary to achieve the correct bed height at the correct compression in a reproducible manner (Svensson: col. 1, lines 36-38).  Furthermore, it has been held that "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  See MPEP 2144.05 (II)(A).  Also, it has been held that "(t)he normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."  See MPEP 2144.05 (II)(A).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the bed height of Svensson, Williams, Pradet and Liu to be within 1 cm of a target bed height to achieve the predictable result of consolidating the slurry to create a desired bed height.

Response to Arguments
Applicant's arguments filed 5/21/2022 have been fully considered but they are not persuasive.
On pages 7-8, Applicant argues that there is no reason to modify Svensson.  The examiner respectfully disagrees.  The examiner has shown that, based on Svensson, it would be obvious to try to use the same consolidation flow rates on the first and second chromatographic columns because Svensson discloses that first and second columns must have consolidated slurries and Svensson clearly envisions the use of the same consolidation flow rates to consolidate the slurries (Svensson: col. 1, lines 30-38 and Claim 1 and Claim 8 and col. 2, lines 49-54).  The examiner has shown that Svensson would be modified by Williams to use resin as the slurry because a resin is a suitable material for a chromatographic column slurry.  The examiner has shown that Svensson and Williams would be modified by Liu to provide an automated pump system that cycles on and off to assess the packing of the columns.  Likewise, the examiner has shown that Svensson and Williams would be modified by Pradet via a simple substitution that achieves a predictable result.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853